Citation Nr: 0725591	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-01 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
service-connected schizophrenia, schizo affective depressive 
type (schizophrenia).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a September 2003 rating decision, the RO increased the 
veteran's disability evaluation for service-connected 
schizophrenia to 70 percent.


FINDING OF FACT

The veteran's schizophrenia is not productive of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); or 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for schizophrenia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9205, 9440 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In three letters, dated in July 2001, January 2004, and April 
2005, the RO satisfied VA's foregoing notice requirements 
such that a reasonable person could be expected to understand 
from the notices what was needed to substantiate his claim, 
and thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Since service connection has been 
granted for schizophrenia, the first three Dingess elements 
were substantiated prior to the appeal, and further notice 
was not required.  The veteran's claim is for an increased 
rating; thus, only the type of evidence necessary to 
establish a disability rating and effective date for the 
disability are relevant to his claim.  Here, adequate notice 
was not provided to the veteran regarding the fifth element 
identified by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess.  Because the preponderance of the 
evidence is against the veteran's claim, however, the Board 
finds that he has not been prejudiced since any issue as to 
an appropriate effective date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in January 2002 and April 2005, he was afforded 
formal VA examinations to assess the severity of his 
schizophrenia.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background & Analysis

The veteran is seeking entitlement to an increased disability 
rating in excess of 70 percent for his service-connected 
schizophrenia.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim addressed herein.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9205, schizophrenia is rated 70 
percent disabling when it results in occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately or effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or an inability to establish and maintain effective 
relationships.  

It is rated 100 percent disabling when it results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); or 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9205, 9440.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95. 

In June 2001, the veteran filed his present claim seeking an 
increased disability rating in excess of 50 percent for his 
service-connected schizophrenia.  In April 2002, the RO 
issued a rating decision denying an increased disability 
rating in excess of 50 percent.  A second rating decision was 
issued in May 2004, granting an increased disability rating 
to 70 percent. Nevertheless, the veteran's substantive 
appeal, filed in November 2002, contends that his disability 
should be rated 100 percent disabling. 

VA medical records, dated in 2001, show that the veteran 
sought treatment for symptoms that included: paranoia, 
distrust of others, self-isolation, and anger.  The treating 
physicians found him to be adequately groomed, alert, and 
oriented.  His affect and mood were anxious, and his thought 
process was tangential.  He sometimes showed mild psychomotor 
agitation, but his speech was normal.  He had no suicidal or 
homicidal ideations or psychotic features.  GAF scores of 58 
and 50 were assigned.  

A VA examination was conducted in January 2002.  At that 
time, the veteran reported such symptoms as:  depressed mood, 
feelings of loss of enjoyment, feelings of irritability, 
isolation from peers, insomnia with restless sleep (secondary 
to chronic back pain), psychomotor agitation, difficulty 
concentrating, suicidal thoughts, and paranoia.  He denied 
auditory hallucinations, but stated that, at times, he thinks 
he "sees things."  The examiner found the veteran to be 
appropriately groomed, alert, oriented, and attentive with 
normal speech.  His affect was euthymic and full range, and 
his mood was "okay."  He had no suicidal or homicidal 
ideations or psychotic features, and his insight and judgment 
appeared intact.  The examiner opined that the veteran seemed 
to be functioning at a moderate level, assigned him a GAF 
score of 55, and diagnosed him as having mixed personality 
traits and a history of residual schizophrenia.

VA medical records dated since 2001, show that the veteran 
sought treatment only infrequently.  He apparently was seen 
only in April and June in all of 2002, and a July 2003 record 
notes the veteran had not been seen in one year.  In any 
event, his reported symptoms included: irritability, self-
isolation, paranoia, discomfort around others, trouble 
sleeping, obsessive feelings, and thoughts of death.  The 
physicians found him to be adequately groomed, alert, and 
oriented.  He sometimes showed mild psychomotor agitation, 
but his speech was normal.  His thought process was 
tangential, his affect ranged from blunted to constricted, 
and his mood was sometimes "down."  He had no suicidal or 
homicidal ideations or psychotic features, but sometimes had 
thoughts such as "it would be better off if I were dead" 
and that he wanted to hurt family members that had treated 
him poorly.  

Another VA examination was conducted in May 2004.  At that 
time, the veteran reported such symptoms as:  paranoia, anger 
problems, poor sleep, decreased interest in life, feelings of 
guilt, poor concentration, suicidal ideation, and anxiety.  
The examiner found the veteran to be appropriately groomed, 
alert, oriented, pleasant, and cooperative.  He showed no 
psychomotor agitation or retardation, his speech was normal, 
and his thought process was logical and goal directed.  His 
mood and affect were depressed.  The veteran had no suicidal 
or homicidal ideations or psychotic features.  His recent and 
remote memory, concentration, cognition, insight, and 
judgment appeared to be intact.  The examiner opined that the 
veteran displayed symptoms and a history consistent with 
major depressive disorder, and his social and occupational 
functioning was moderately impaired.  She stated that 
psychological testing was difficult to clarify a diagnosis, 
or to help assess a level of disability.  At the time of the 
examination, she found that the veteran did not give a 
history consistent with unemployability due to schizophrenia.

In looking at the evidence as a whole, it is observed the 
veteran has only infrequently sought outpatient care, and 
most of the symptoms listed in the criteria for a 100 percent 
rating are absent in this case.  For example, examiners did 
not find gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation 
or own name.  Further, half of the 4 GAF scores set out in 
the record reflect only moderate impairment, and a fifth 
found the veteran did not give a history consistent with 
unemployability due to schizophrenia.  Under these 
circumstances, the greater weight of the evidence is against 
the conclusion that the criteria for a 100 percent schedular 
evaluation are met, and the appeal is denied.  


ORDER

A disability rating in excess of 70 percent for schizophrenia 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


